PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/771,852
Filing Date: 1 Sep 2015
Appellant(s): 3M INNOVATIVE PROPERTIES COMPANY



__________________
Yufeng Dong
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/23/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/04/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
I. First Ground of Rejection: Claims 1-23 and 27-29 rejected under 35 U.S.C. 101
	Appellant argues that the claims cannot be performed in the human mind or with pen and paper.  Appellant states that the problem to be solved involves improving the accuracy and utilization of EHRs and the impracticality of the volume of information to go through for performing the invention.  Examiner disagrees.  Examiner states that the claims recite an abstract idea on a general level of finding accurate information.  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing patient medical information for which a computer is used as a tool in its ordinary capacity.
	Appellant argues that the claims recite a specific way in which the judicial exception is integrated into a practical application; a more specific and complete diagnosis.  Some of the claims require various databases and processors, which are in the physical realm of things.  But it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  Neither the claims nor the specification calls for any parallel processing system different from those available in existing systems.  Appellant does not assert that there is any unconventional use of a computer, and the use of conventional computer components to perform conventional steps to implement an abstract idea has repeatedly been found to not make an abstract idea patent eligible. See Alice, 573 U.S. at 217-18 (Instructing one to “apply” an abstract idea and reciting no more than generic computer elements performing generic computer tasks does not make an abstract idea patent eligible.).
II. Second Ground of Rejection: Claims 1-23 and 27-29 rejected under 35 U.S.C. 103(a) 
	Appellant argues that Heinze and Rao fail to teach or suggest determining undocumented items including a second diagnosis as a refinement of a first diagnosis which is included in the documented items.  Examiner disagrees.  Heinze teaches parsing items in the record that are not assigned diagnosis codes and parse items that are not assigned diagnosis codes are scanned for words, which is then submitted to vector processing, which generates associated codes.  Therefore, Heinze teaches refinement of already parsed information to find a detailed diagnosis.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626            
                                                                                                                                                                                            /Vincent Millin/
Appeal Conference Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.